  Case 1:21-cv-00790-MN Document 10 Filed 08/23/21 Page 1 of 1 PageID #: 59




                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF DELAWARE

 NITETEK LICENSING LLC,                            )
                                                   )
              Plaintiff,                           )
                                                   )
         v.                                        ) C.A. No. 21-790-MN
                                                   )
 PARTICLE INDUSTRIES, INC.,                        ) Jury Trial Demanded
                                                   )
              Defendant.                           )


                                   MOTION TO DISMISS
                             PURSUANT TO FED. R. CIV. P. 12(B)(6)

        Under Rule 12(b)(6) of the Federal Rules of Civil Procedure, defendant Particle

Industries, Inc., respectfully moves the Court to dismiss the complaint filed by plaintiff Nitetek

Licensing LLC, D.I. 1. Defendant respectfully requests that the Court enter the attached order

granting this motion. Particle has fully set forth the grounds for this motion in its concurrently

filed Opening Brief in Support of the Rule 12(b)(6) Motion to Dismiss Plaintiff’s Complaint by

Particle Industries, Inc.



                                                   /s/ Andrew E. Russell
                                                   Karen E. Keller (No. 4489)
                                                   Andrew E. Russell (No. 5382)
                                                   SHAW KELLER LLP
 OF COUNSEL:                                       I.M. Pei Building
 Matthew S. Warren                                 1105 North Market Street, 12th Floor
 Jennifer A. Kash                                  Wilmington, DE 19801
 WARREN LEX LLP                                    (302) 298-0700
 2261 Market Street No. 606                        kkeller@shawkeller.com
 San Francisco CA 94114                            arussell@shawkeller.com
 (415) 895-2940                                    Attorneys for Defendant
 21-790@cases.warrenlex.com

 Dated: August 23, 2021
